Opinion by
Mr. Justice Eagen,
This is an appeal from a declaratory judgment entered in the court below.
The Port Authority of Allegheny County1 [hereinafter Authority] operates mass transit facilities in the City of Pittsburgh and Allegheny County and employs, inter alia, 120 individuals in the position of dispatchers, inspectors, district inspectors and instructors [hereinafter Supervisory Personnel]. The Amalgamated Transit Union, Local Division 85 [hereinafter Union] is the accredited bargaining representative of the employees of Authority. A dispute arose between Authority and Union as to whether or not Union is the bargaining representative of Supervisory Personnel.2 *516Authority then petitioned the court for a decree declaring it was not obligated to bargain collectively with those individuals included in Supervisory Personnel. Union filed preliminary objections to the petition questioning, inter alia, the propriety of an action in declaratory judgment. The court overruled the objections and entered a decree in favor of Authority; Union appealed.
The court erred in entertaining the action.
We have consistently ruled that declaratory judgment proceedings should not be entertained if there exists an available statutory remedy. Mohney Estate, 416 Pa. 107, 204 A. 2d 916 (1964); Holt Estate, 405 Pa. 244, 174 A. 2d 874 (1961); McWilliams v. McCabe, 406 Pa. 644, 179 A. 2d 222 (1962). In the instant situation such a remedy exists.
The Second Class County Port Authority Act, supra, §13.2, as amended, 55 P.S. §563.2 provides in part: “The Authority through its boards shall deal with and enter into written contracts with the employes of the authority through accredited representatives of such employes or representatives of any labor organization authorized to act for such employes. . . .
“In case of any labor dispute where collective bargaining does not result in agreement, the authority shall offer to submit such dispute to arbitration. . . .
“The term Tabor dispute’ shall be broadly construed and shall include any controversy concerning . . . any differences or questions that may arise between the parties. . . .”
In our view the issue in controversy comes within the ambit of “labor dispute,” as defined in the statute and must therefore be submitted to arbitration. Since a statutory remedy exists, an action in declaratory judgment does not lie. Cf. Wirkman v. Wirkman Co., 392 Pa. 63, 139 A. 2d 658 (1958).
*517We need not reach the question of whether all parties having an interest in the issue were joined in the action.
Judgment vacated and proceedings dismissed.

 Authority was created under the provisions of the Second Class County Port Authority Act of April 6, 1956, P. L. (1955) 1414, as amended, 55 P.S. §551 et seq.


 Since the Authority is a public body, neither the national nor state labor boards have jurisdiction to determine collective bargaining rights of Authority personnel.